Exhibit 10.24.5

 


[ex10-244img002.jpg]

 

SUBORDINATION AGREEMENT





 



 

 

 

The undersigned, PRINCESS INVESTMENT HOLDINGS, INC., a Delaware corporation
(“Creditor”), TALON INTERNATIONAL, INC., a Delaware corporation (“Talon
International”), and certain subsidiaries of Talon International (Talon
International and its subsidiaries collectively referred to as “Borrower”) are
party to a Loan and Reimbursement Agreement dated as of August 10, 2015 (that
agreement, together with any related promissory notes, guaranties, security
documents and other documents, instruments and agreements, as the foregoing may
be amended, restated or otherwise modified from time to time, collectively
referred to as the “Creditor Loan Agreement”), and Talon International and MUFG
UNION BANK, N.A., formerly known as “Union Bank, N.A.” (“Bank”), are party to a
Commercial Credit Agreement dated as of December 31, 2013 (that agreement,
together with any related promissory notes, guaranties, security documents and
other documents, instruments and agreements, as the foregoing may be amended,
restated or otherwise modified from time to time, collectively referred to as
the “Bank Loan Agreement”). Creditor, which is an affiliate of Borrower, agrees
that the financing arrangements between Bank and Borrower under the Bank Loan
Agreement are in Borrower’s and Creditor’s best interests, and, in order to
induce Bank to continue such financing arrangements, Creditor further agrees as
set forth below.

 

1.     The term “Obligations” is used in this Subordination Agreement (this
“Agreement”) in its broadest and most comprehensive sense and shall mean all
present and future indebtedness, liabilities and obligations, of whatsoever
nature and howsoever arising, from time to time incurred by Borrower, including
but not limited to under any promissory notes, loan agreements, guaranties or
other instruments or agreements, whether for principal, interest, fees,
expenses, indemnities or otherwise, whether incurred before, during or after any
bankruptcy, reorganization, insolvency, receivership or similar proceeding, and
whether voluntary, involuntary, absolute, contingent, direct, indirect or by
operation of law, together with all expenses of, for and incidental to
collection, including without limitation reasonable attorneys’ fees.

 

2.     The term “Creditor Obligations” shall mean all Obligations owing at any
time by Borrower to Creditor under the Creditor Loan Agreement.

 

3.     The Creditor Obligations are hereby subordinated and made subject, in the
manner and to the extent described below, to any and all Obligations now or
hereafter owing by Borrower to Bank under the Bank Loan Agreement, whether such
Obligations are matured or not (all such Obligations of Borrower to Bank herein
called the “Bank Obligations”), so long as any of the Bank Obligations remain
unpaid, in whole or in part, or Bank is committed or otherwise obligated to
extend credit to Borrower under the Bank Loan Agreement; provided, however,
that, notwithstanding any other provision of this Agreement to the contrary, the
maximum amount of the Bank Obligations that shall be subject to this Agreement
shall be the aggregate of $3,600,000 in principal amount plus interest payable
on that principal amount and fees, costs, expenses and other amounts payable in
respect of such principal and interest (the aggregate of such principal,
interest, fees, costs, expenses and other amounts herein called the “Senior Bank
Obligations”), and any amount of the Bank Obligations in excess of the Senior
Bank Obligations shall not be subject to this Agreement.

 

 
1

--------------------------------------------------------------------------------

 

 

4.     So long as any of the Senior Bank Obligations remain unpaid, in whole or
in part, or so long as Bank is committed or otherwise obligated to extend credit
to Borrower under the Bank Loan Agreement (it being understood that the terms of
this Agreement shall not apply to any such commitments and obligations in excess
of $3,600,000 in aggregate principal amount), Creditor agrees that, except to
the extent that payments under the Creditor Obligations are permitted under
Section 5 below, Creditor shall not: (a) collect or receive payment upon, by
setoff or in any other manner, all or any portion of the Creditor Obligations
now or hereafter existing; (b) sell, assign, transfer, pledge or give a security
interest in the Creditor Obligations to any person or entity (unless such person
or entity agrees in writing to be bound by all of the terms of this Agreement as
the Creditor); (c) declare or in any other manner find or hold Borrower in
default under the Creditor Obligations; (d) enforce or apply any security, now
or hereafter existing, for the Creditor Obligations; (e) commence, prosecute or
participate in any administrative, legal or equitable action against Borrower
concerning the Creditor Obligations; (f) join with any creditor other than Bank
in any petition for bankruptcy, assignment for the benefit of creditors or
creditors’ agreement with respect to Borrower or the Creditor Obligations;
(g) take, maintain or enforce any lien or security that is senior to Bank’s
interest in any property, real or personal, to secure the Creditor Obligations;
or (h) incur any obligation to, or receive any loans, advances, dividends or
payments of any kind or gifts from, Borrower.

 

5.     Notwithstanding the preceding section, Creditor shall be entitled to
receive, not more often than monthly, payments of interest in respect of the
Creditor Obligations at a rate not exceeding 12.5% per annum, except during the
period (a) commencing on the date on which Creditor receives (or is deemed to
receive) notice from Bank that an “Event of Default” under the Credit Agreement
has occurred and is continuing and (b) ending on the date on which Creditor
receives (or is deemed to receive) notice from Bank that such Event of Default
has been cured or waived; provided, however, that Creditor shall not be entitled
to receive any prepayment, or any payment resulting from acceleration, with
respect to the Creditor Obligations.

 

6.     Except as otherwise expressly agreed to herein, all of the Senior Bank
Obligations now or hereafter existing shall be first paid by Borrower before any
payment shall be made by Borrower on the Creditor Obligations. This priority of
payment shall apply at all times until all of the Senior Bank Obligations have
been paid in full. In the event of any assignment by Borrower for the benefit of
Borrower’s creditors, any bankruptcy proceedings instituted by or against
Borrower, the appointment of any receiver for Borrower’s business or assets or
any dissolution or other winding up of the affairs of Borrower or of Borrower’s
business, and in all such cases, (a) the officers of Borrower and any assignee,
trustee in bankruptcy, receiver or other person or persons in charge are hereby
directed to pay to Bank the full amount of the Senior Bank Obligations before
making any payments to Creditor, and (b) Creditor hereby authorizes Bank, in
Bank’s discretion, to file an appropriate claim on Creditor’s behalf and/or to
vote such claim with respect to any reorganization or arrangement and/or to take
any other action Bank considers appropriate to protect its interest in the
circumstances.

 

7.     Creditor agrees that, if part or all of the Creditor Obligations are
evidenced, now or in the future, by a promissory note or other instrument,
Creditor shall place or cause to be placed on the face thereof a legend stating
that the payment thereof is subordinated to the payment of all of the Senior
Bank Obligations in accordance with the terms of this Agreement. Creditor agrees
to deliver to Bank a certification in form and substance as requested by Bank
with respect to such promissory note or other instrument and to mark all of its
books of account in such manner as to indicate that payment thereof is
subordinated pursuant to the terms of this Agreement. Creditor agrees to execute
(at the cost of Borrower) any recordable memorandum of this Agreement or other
documents reasonably required by Bank to provide notice to others of this
Agreement and agrees to the recording (at the cost of Borrower) of any such
documents as Bank may require.

 

8.     Creditor agrees that Bank shall have absolute power and discretion,
without notice to Creditor, to deal in any manner with the Bank Obligations,
including without limitation interest, costs and expenses payable by Borrower to
Bank, and with any collateral, including but not limited to release, surrender,
extension, renewal, acceleration, compromise or substitution. Creditor hereby
waives and agrees not to assert against Bank any rights that a guarantor or
surety could exercise, but nothing in this Agreement shall constitute Creditor a
guarantor or surety. Creditor hereby waives the right, if any, to require Bank
to marshal, or otherwise proceed to dispose of or foreclose upon, collateral
that Bank may have in any manner or order.

 

9.     If at any time hereafter Bank shall, in its sole judgment, determine to
discontinue the extension of credit to or on behalf of Borrower, Bank may do so.
This Agreement, the obligations of Creditor owing to Bank, and Bank’s rights and
privileges hereunder shall continue until payment in full of all of the Senior
Bank Obligations notwithstanding any action or inaction by Bank with respect to
the Bank Obligations or with respect to any collateral. All rights, powers and
remedies hereunder shall apply to all past, present and future Senior Bank
Obligations, notwithstanding that from time to time the Bank Obligations
theretofore existing may have been paid in full.

 

 
2

--------------------------------------------------------------------------------

 

 

10.     Creditor further agrees that if, contrary to Section 4 above, Creditor
takes or receives any additional security interest in, or additional lien by way
of attachment, execution or otherwise on, any property, real or personal, or
takes or joins in any other measure or advantage contrary to this Agreement, at
any time prior to the payment in full of all of the Senior Bank Obligations,
then Bank shall be entitled to have the same vacated, dissolved and set aside by
such proceedings at law or otherwise as Bank may deem proper, and this Agreement
shall be and constitute full and sufficient grounds therefor and shall entitle
Bank to become a party to any proceedings at law or otherwise initiated by Bank
or by any other party, in or by which Bank may deem it proper to protect its
interests hereunder. Creditor agrees that if it violates this Agreement it shall
be liable to Bank for all losses and damages sustained by Bank by reason of such
violation.

 

11.     If Creditor receives any payment or property of Borrower in violation of
this Agreement, then such payment or property shall be received by Creditor in
trust for Bank and shall be forthwith delivered and transferred to Bank.

 

12.     Creditor represents and warrants that it has not previously subordinated
the Creditor Obligations for the benefit of any other party and agrees that any
such subordinations hereafter executed thereby shall be expressly made subject
and subordinate to the terms of this Agreement. Creditor further represents and
warrants having established with Borrower adequate means of obtaining, on an
ongoing basis, such information as Creditor may require that may affect the
ultimate satisfaction by Borrower of the Creditor Obligations. Bank shall have
no duty to provide any such information to Creditor.

 

13.     This Agreement shall be binding upon the successors and assigns of
Creditor and shall inure to the benefit of Bank’s successors and assigns.

 

14.     This Agreement and all rights and liabilities of the parties hereto
shall be governed as to validity, interpretation, enforcement and effect by the
laws of the State of California, without reference to the choice-of-law
principles thereof (other than California Civil Code Section 1646.5).

 

15.     In the event of any dispute under this Agreement, the prevailing party
shall be entitled to recover its reasonable attorneys’ fees and costs whether or
not suit is brought.

 

16.     This Agreement shall remain in full force and effect until and unless
Creditor delivers to Bank written notice that this Agreement has been revoked as
to credit granted by Bank subsequent to the delivery of such notice, but
delivery of such notice shall not affect any of Creditor’s obligations hereunder
with respect to credit granted by Bank prior to such delivery.

 

17.     To the extent permitted by law, in connection with any claim, cause of
action, proceeding or other dispute concerning this Agreement (each a “Claim”),
each of Creditor and Bank expressly, intentionally and deliberately waives any
right it may otherwise have to trial by jury. In the event that the waiver of
jury trial set forth in the previous sentence is not enforceable under the law
applicable to this Agreement, Creditor and Bank agree that any Claim, including
without limitation any question of law or fact relating thereto, shall, at the
written request of Creditor or Bank, be determined by judicial reference
pursuant to the law applicable to this Agreement. Creditor and Bank shall select
a single neutral referee, who shall be a retired state or federal judge. In the
event that Creditor and Bank cannot agree upon a referee, the court shall
appoint the referee. The referee shall report a statement of decision to the
court. Nothing in this section shall limit the right of Creditor or Bank at any
time to exercise self-help remedies, foreclose against collateral or obtain
provisional remedies. Creditor and Bank shall bear the fees and expenses of the
referee equally, unless the referee orders otherwise. The referee shall also
determine all issues relating to the applicability, interpretation and
enforceability of this section. Creditor and Bank acknowledge that, if a referee
is selected to determine any Claim, then such Claim will not be decided by a
jury.

 

 
3

--------------------------------------------------------------------------------

 

 

18.     Any notice or other communication provided for or allowed hereunder
shall be given by one of the following methods, addressed to the respective
party at its address provided on the signature page hereof (or at such other
address as the party changing its address shall notify the other as provided
herein), and shall be deemed to be effective (a) upon delivery, if delivered
personally, (b) upon receipt, if mailed, first-class postage prepaid, with the
United States Postal Service, (c) on the next business day, if sent by an
overnight courier service of recognized standing, and (d) upon telephoned
confirmation of receipt, if telecopied.

 

19.     This Agreement and the Intercreditor Agreement of even date between Bank
and Creditor contain the entire agreement of the parties hereto with respect to
the subject matter hereof and thereof and may not be modified or terminated
except by a writing signed by both parties. Nothing contained herein shall be
deemed to affect in any way any agreement that either party may have with any
person or entity that is not a party hereto, including without limitation
Borrower, or to grant any right, benefit, priority or interest to any such
person or entity. This Agreement shall not be deemed an agreement by either
party hereto not to finance or not to take a security interest in any assets of
Borrower, nor shall it be deemed to be an agreement to make or continue any
financial accommodations to Borrower.

 

20.     This Agreement may be executed in identical original counterparts, each
of which shall be deemed an original and taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by telecopier or pdf shall be effective as delivery of an
originally executed counterpart of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of August
10, 2015.

 

 

MUFG UNION BANK, N.A.

 

By:        /s/ Rudy Cedillos                              

Name:         Rudy Cedillos                              

Title:           Vice President                             

 

MUFG Union Bank, N.A.

21700 Oxnard Street, Suite 120

Woodland Hills, CA 91367

Attention: Rudy Cedillos

Telephone: 818-316-3153

Facsimile: 818-316-3172

 

 

PRINCESS INVESTMENT HOLDINGS, INC.

 

By:  /s/ Nicola Kilmer-Barber                        

Name:  NICOLA KILMER-BARBER            

Title:  DIRECTOR and CEO                           

 

Princess Investment Holdings, Inc.

c/o Elkins Kalt Weintraub Reuben Gartside LLP

2049 Century Park East, Suite 2700

Los Angeles, CA 90067

Attention: Frederick W. Gartside

Telephone: 310-746-4405

Facsimile: 310-746-4495

 

with a copy to Clive Diamond by email: clive@stonebridge.com.au

 

 
4

--------------------------------------------------------------------------------

 

 

The undersigned, for itself and its subsidiaries, hereby (i) waives its
confidentiality rights with respect to the foregoing Agreement, (ii) accepts and
consents to such Agreement, (iii) agrees to be bound by all of the provisions of
such Agreement and to recognize all priorities and other rights granted thereby
to MUFG Union Bank, N.A. and (iv) agrees to pay its Obligations to Creditor and
Bank only in accordance with such Agreement.

 

August 10, 2015

 

TALON INTERNATIONAL, INC.

 

By:  /s/ Nancy Agger-Nielsen                      

Name:  Nancy Agger-Nielsen                       

Title:      CFO                                                    

 

 

5